—Order, Supreme Court, New York County (Walter Tolub, J.), entered February 8, 2000, which, in a proceeding to annul respondent’s determination terminating petitioner’s employment as a probationary police officer, *377granted respondent’s motion to dismiss the petition for failure to state a cause of action, unanimously affirmed, without costs.
The petition, which admits that petitioner failed to correct his report of the loss of his shield and identification badge after learning that it was incorrect, on its face indicates legitimate reasons for questioning petitioner’s honesty and candor, and thus was properly dismissed as insufficient to show that petitioner’s termination was in bad faith (see, Matter of Johnson v Katz, 68 NY2d 649). The effect of these admissions of good faith is not negated by petitioner’s other allegations purporting to show bad faith (see, Matter of Medina v Sielaff, 182 AD2d 424, 427-428). Concur — Rosenberger, J. P., Williams, Andrias, Wallach and Saxe, JJ.